Exhibit 10.02(v)

 

PARTICIPANT AWARD AGREEMENT

 

[Date]

 

 

[Name]

[Street Address]

[City, State, Zip Code]

 

 

Dear [Name]:

 

Pursuant to the terms and conditions of the EQT Corporation 2009 Long-Term
Incentive Plan (the “Plan”) and the 2013 Executive Performance Incentive Program
(the “Program”), effective January 1, 2013, the Management Development and
Compensation Committee of the Board of Directors of EQT Corporation (the
“Company”) grants you [__] Target Share Units (the “Award”), the value of which
is determined by reference to the Company’s common stock.  The terms and
conditions of the Award, including, without limitation, vesting and
distribution, shall be governed by the provisions of the Program document
attached hereto as Exhibit A, provided that the Award is also subject to the
terms and limits included within the Plan.  The Compensation Committee retains
the discretion to distribute the Award in cash, Company stock or any combination
thereof.

 

The terms contained in the Plan and Program are hereby incorporated into and
made a part of this Participant Award Agreement and this Participant Award
Agreement shall be governed by and construed in accordance with the Plan.  In
the event of any actual or alleged conflict between the provisions of the Plan
and the provisions of this Participant Award Agreement, the provisions of the
Plan shall be controlling and determinative.

 

You may access important information about the Company and the Plan through the
Company’s Knowledge Center and website.  Copies of the Plan and Plan Prospectus
can be found by clicking on and logging into the “Total Rewards” link on the
main Knowledge Center page under “Human Resources Links,” and then clicking on
the “Wealth” tab.  Copies of the Company’s most recent Annual Report on
Form 10-K and Proxy Statement can be found at www.eqt.com  by clicking on the
“Investors” link on the main page and then “SEC Filings.” Paper copies of such
documents are available upon request made to the Company’s Corporate Secretary.

 

Your Award under the Program shall not be effective unless you accept your Award
through the Fidelity NetBenefits website, which can be found at
www.netbenefits.fidelity.com, and, to the extent you are not already subject to
a confidentiality, non-solicitation and non-competition agreement with the
Company, you execute an agreement containing such provisions acceptable to the
Company, by [Date].

 

When you accept your Award through the Fidelity NetBenefits website, you shall
be deemed to have acknowledged (a) receipt of this Award granted on the date
shown above (the terms of which are subject to the terms and conditions of this
Participant Award Agreement, the Program document and the Plan), the Program
document and the Plan, and (b) agreed to be bound by all the provisions of this
Participant Award Agreement, the Program document and Plan.

 

1

--------------------------------------------------------------------------------